Citation Nr: 1517466	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-15 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to service connection for B cell lymphoma.

3.  Entitlement to service connection for adenocarcinoma of the prostate.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The issue of entitlement to service connection for residuals of a stroke has been raised by the record in the April 2013 VA Form 9, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


REMAND

In his May 2013 VA Form 9, the Veteran averred that his pulmonary embolism, B cell lymphoma, and adenocarcinoma of the prostate were caused by chemicals he was exposed to in-service while working as an assistant physical scientist.  The Veteran's treatment records indicate treatment for pulmonary embolism, B cell lymphoma, and adenocarcinoma.  His DD 214 confirms that he worked as an assistant physical scientist in service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

In several of the paragraphs below, examinations are requested.  While each disability is set out in its own numbered paragraph, it may not be necessary that 3 separate examinations be conducted.  If medically indicated, examinations may be combined and conducted by a qualified examiner.

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed pulmonary embolism.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a)  What current residuals of a pulmonary embolism does the Veteran have?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current pulmonary disability, to include pulmonary embolism, was incurred during active service?

In rendering the opinion, the examiner is asked to consider the Veteran's statement rendered in his April 2013 VA Form 9 about symptomatology, all treatment records, and the March 2012 CNN article associated with the record.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed B cell lymphoma.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a)  What current disabilities does the Veteran have associated with B cell lymphoma?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current disability associated with B cell lymphoma was incurred during active service?

In rendering the opinion, the examiner is asked to consider the Veteran's statement rendered in his April 2013 VA Form 9 about symptomatology, all treatment records, and the March 2012 CNN article associated with the record.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed adenocarcinoma of the prostate.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is asked to address the following:

(a)  What current disabilities does the Veteran have associated with adenocarcinoma of the prostate?

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current disability associated with adenocarcinoma of the prostate was incurred during active service?

In rendering the opinion, the examiner is asked to consider the Veteran's statement rendered in his April 2013 VA Form 9 about symptomatology, all treatment records, and the March 2012 CNN article associated with the record.

4.  After the above actions have been completed, readjudicate the Veteran's claims.  If any of the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




